                                                                                 1
                                                                                     TROUTMAN SANDERS LLP
                                                                                 2   Gabriel Ozel
                                                                                     11682 El Camino Real, Suite 400
                                                                                 3   San Diego, CA 92130-2092
                                                                                     Telephone: (858) 509-6000
                                                                                 4   gabriel.ozel@troutman.com

                                                                                 5
                                                                                     TROUTMAN SANDERS LLP
                                                                                 6   Hugh M. McDonald (admitted pro hac vice)
                                                                                     Jonathan D. Forstot (admitted pro hac vice)
                                                                                 7   875 Third Avenue
                                                                                     New York, NY 10022
                                                                                 8   Telephone: (212) 704-6000
                                                                                     Facsimile: (212) 704-6288
                                                                                 9   hugh.mcdonald@troutman.com
                                                                                     jonathan.forstot@troutman.com
                                                                                10   Attorneys for Consolidated Edison
                                                                                     Development, Inc.
                                                                                11
                                                                                                               UNITED STATES BANKRUPTCY COURT
T ROUTMAN S ANDERS LLP




                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                13
                                                                                                                       SAN FRANCISCO DIVISION
                                                                                14

                                                                                15   In re:                                         Bankruptcy Case No. 19-30088 (DM)

                                                                                16   PG&E CORPORATION                               Chapter 11 (Lead Case) (Jointly Administered)

                                                                                17                -and-                             MOTION OF CONSOLIDATED EDISON
                                                                                                                                    FOR RELIEF FROM THE AUTOMATIC
                                                                                18   PACIFIC GAS AND ELECTRIC                       STAY TO INTERVENE AND
                                                                                     COMPANY,                                       PARTICIPATE IN APPEAL OF FERC
                                                                                19                                                  ORDERS
                                                                                                                      Debtors.
                                                                                20                                                  Date: June 26, 2019
                                                                                       Affects PG&E Corporation                     Time: 9:30 a.m. (Pacific Time)
                                                                                21     Affects Pacific Gas and Electric             Place: United States Bankruptcy Court
                                                                                     Company                                               Courtroom 17, 16th Floor
                                                                                22     Affects both Debtors                                San Francisco, CA 94102
                                                                                                                                    Objection Deadline: June 19, 2019
                                                                                23   * All papers shall be filed in the Lead,                             4:00 p.m. (Pacific Time)
                                                                                     Case, No. 19-30088 (DM).
                                                                                24

                                                                                25            Consolidated Edison Development, Inc. (“Con Edison”), through its counsel, moves (the
                                                                                26   “Motion”) pursuant to section 362(d)(1) of title 11 of the United States Code (the “Bankruptcy
                                                                                27
                                                                                     Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and
                                                                                28

                                                                                     39109160v7

                                                                                Case: 19-30088       Doc# 2403    Filed: 06/05/19   Entered: 06/05/19 14:35:11      Page 1 of
                                                                                                                               9
                                                                                 1   Rule 4001-1 of the Bankruptcy Local Rules for the United States District Court for the Northern
                                                                                 2   District of California (the “Bankruptcy Local Rules”) for entry of an order vacating the automatic
                                                                                 3
                                                                                     stay to the extent necessary to allow Con Edison to intervene1 in any appeal by a Debtor of the
                                                                                 4
                                                                                     FERC Orders and otherwise participate in all respects in that appeal, or any subsequent review or
                                                                                 5
                                                                                     remand proceedings.
                                                                                 6

                                                                                 7            In support of the Motion,2 Con Edison states as follows:

                                                                                 8                           MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                 9
                                                                                                                            PRELIMINARY STATEMENT
                                                                                10
                                                                                              The Debtors filed the Utility Motion two days ago to lift the stay so that the Utility may
                                                                                11
T ROUTMAN S ANDERS LLP




                                                                                     initiate and prosecute an appeal of the FERC Orders. Simple fairness dictates that all parties to the
                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                13   underlying proceeding, including Con Edison, be permitted to participate in any appeal of the FERC

                                                                                14   Orders. The Debtors asserted that relief from the stay for the Utility will not prejudice any party.
                                                                                15   But Con Edison, a PPA Counterparty, is an intervenor in the FERC Proceedings below and has a
                                                                                16
                                                                                     direct stake in any appeal of the FERC Orders and related actions. Without being able to defend its
                                                                                17
                                                                                     interests in any such appeal, Con Edison’s interests will be prejudiced and harmed. The stay should
                                                                                18
                                                                                     be lifted for Con Edison to the same extent it is lifted for the Utility.3
                                                                                19

                                                                                20
                                                                                21

                                                                                22
                                                                                     1
                                                                                      If PG&E files a petition for review, it will be with the Ninth or D.C. Circuit Court of Appeals. Each of these courts
                                                                                23   would normally decide whether to grant any motions to intervene. It is not for Con Edison or the Bankruptcy Court to
                                                                                     rule on eligibility to be an intervenor in a FERC appeal. For this reason, Con Edison has intentionally left this issue
                                                                                24   for the appellate court to decide.

                                                                                25   2
                                                                                      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the pending Motion of the
                                                                                     Utility for Limited Relief From the Automatic Stay to Appeal Certain Matters Pending Before the Federal Energy
                                                                                26   Regulatory Commission [Doc. No. 2362] (the “Utility Motion”).

                                                                                27   3
                                                                                       Counsel for Con Edison reached out to Debtors’ counsel and has had an initial discussion regarding lifting the stay
                                                                                     for all relevant parties. The timing here compels the filing of this Motion, but Con Edison is hopeful that there can be
                                                                                28   a consensual resolution.

                                                                                     39109160v7                                        -2-
                                                                                Case: 19-30088       Doc# 2403         Filed: 06/05/19 Entered: 06/05/19 14:35:11                      Page 2 of
                                                                                                                                    9
                                                                                 1                                                  JURISDICTION

                                                                                 2           This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334,
                                                                                 3
                                                                                     the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24
                                                                                 4
                                                                                     (N.D. Cal.), and Bankruptcy Local Rule 5011-1(a). Pursuant to 28 U.S.C. § 157(b), this is a core
                                                                                 5
                                                                                     proceeding and, pursuant to 28 U.S.C. §§ 1408 and 1409, venue is proper before this Court.
                                                                                 6

                                                                                 7                                             SUMMARY OF FACTS4
                                                                                 8           Pursuant to several PPAs, Con Edison’s affiliates supply approximately 665 MW of
                                                                                 9
                                                                                     renewable energy to the Utility. See Dixon Declr. ¶¶ 5–7. When the news broke that the Utility’s
                                                                                10
                                                                                     bankruptcy was imminent, certain other PPA Counterparties sought expedited relief from FERC.
                                                                                11
T ROUTMAN S ANDERS LLP




                                                                                     Specifically:
                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                13                    On January 18, 2019, NextEra Energy, Inc. and NextEra Energy Partners, LP
                                                                                                       (together, “NextEra”) commenced an action before FERC, captioned NextEra
                                                                                14                     Energy, Inc., et al. v. Pac. Gas & Elec. Co., Docket No. EL19-35-000 (Jan. 18,
                                                                                                       2019);
                                                                                15
                                                                                                      On January 22, 2019, Con Edison moved to intervene and comment in that
                                                                                16
                                                                                                       proceeding, see Dixon Declr. Ex. A, and FERC granted Con Edison’s motion, see
                                                                                17                     ¶¶ 11& 20 of Exhibit 1 to the Declaration of Theodore E. Tsekerides in Support of
                                                                                                       the Motion of the Utility for Limited Relief from the Automatic Stay to Appeal
                                                                                18                     Certain Matters Pending Before the Federal Energy Regulatory Commission [Doc.
                                                                                                       No. 2361] (“Tsekerides Declaration”);5 and
                                                                                19
                                                                                                      On January 22, 2019, Exelon Corp. commenced a proceeding like NextEra’s,
                                                                                20                     captioned Exelon Corp. v. Pac. Gas & Elec. Co., Docket No. EL19-36-000 (Jan. 22,
                                                                                21                     2019).

                                                                                22                    On January 24, 2019, Con Edison moved to intervene and comment in that
                                                                                                       proceeding, and FERC granted Con Edison’s motion, see Tsekerides Declr. Ex. 2
                                                                                23                     ¶¶ 10, 18.
                                                                                24

                                                                                25
                                                                                     4
                                                                                      Con Edison incorporates the facts contained in the Amended Declaration of James J. Dixon, Adv. Pro. No. 19-03003
                                                                                26   [Doc. No. 18] (the “Dixon Declaration”) filed in support of Consolidated Edison Development, Inc.’s Motion to
                                                                                     Intervene in Adversary Proceeding. Con Edison will cite to the Dixon Declaration as follows: “Dixon Declr. __”.
                                                                                27
                                                                                     5
                                                                                      When citing to the exhibits attached to the Tsekerides Declaration, Con Edison will use the following format:
                                                                                28   “Tsekerides Declr. Ex __”.

                                                                                     39109160v7                                       -3-
                                                                                Case: 19-30088        Doc# 2403       Filed: 06/05/19 Entered: 06/05/19 14:35:11                    Page 3 of
                                                                                                                                   9
                                                                                 1           On January 25 and 28, 2019, FERC issued the FERC Orders, in which FERC granted Con
                                                                                 2   Edison’s motions to intervene, making it a party to the proceedings. FERC determined that any
                                                                                 3
                                                                                     party to a PPA under FERC’s jurisdiction “must obtain approval from both the Commission and
                                                                                 4
                                                                                     the bankruptcy court to modify the filed rate and reject the contract, respectively.” See, e.g.,
                                                                                 5
                                                                                     Tsekerides Declr. Ex. 1 ¶ 28.
                                                                                 6

                                                                                 7           On January 29, 2019, the Debtors each filed petitions for relief under chapter 11 of the

                                                                                 8   Bankruptcy Code. On that same day, the Utility commenced an adversary proceeding (the

                                                                                 9   “Adversary Proceeding”) requesting that the Court, among other things, declare that it has exclusive
                                                                                10   jurisdiction over the rejection of PPAs and permanently and preliminarily enjoin enforcement of
                                                                                11
                                                                                     the FERC Orders. See Complaint, Pac. Gas. & Elec. Co. g. FERC, Adv. Pro. No. 19-03003 (Bankr.
T ROUTMAN S ANDERS LLP




                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                     N.D. Cal. Jan 29, 2019). After extensive briefing and a hearing, the Debtors’ requested relief in the
                                                                                13
                                                                                     Adversary Proceeding is sub judice.
                                                                                14

                                                                                15           On February 25, 2019, the Utility filed requests for rehearing of the FERC Orders. See

                                                                                16   Tsekerides Declr. Exs. 3 & 4. The Utility filed these requests without obtaining relief from the

                                                                                17   automatic stay. On May 1, 2019, FERC entered an order denying the Utility’s requests for
                                                                                18
                                                                                     rehearing. See id. Ex. 7. And about a month later, the Debtors filed the Utility Motion seeking
                                                                                19
                                                                                     prospective and retroactive relief from the automatic stay. The Debtors have 60 days from May 1,
                                                                                20
                                                                                     2019 (until July 1, 2019) to file a Petition for Review of the FERC Orders if the Debtors decide to
                                                                                21
                                                                                     challenge the FERC Orders.
                                                                                22

                                                                                23                                             ARGUMENT
                                                                                24
                                                                                             Section 362(d)(1) of the Bankruptcy Code requires the court to vacate the automatic stay if
                                                                                25
                                                                                     the movant demonstrates “cause.” See 11 U.S.C. § 362(d)(1). The Bankruptcy Code, however, does
                                                                                26
                                                                                     not supply the standard for cause. Therefore, the court must determine “on a case-by-case basis”
                                                                                27

                                                                                28   whether the movant has carried its burden. In re Kronemyer, 405 B.R. 915, 921 (B.A.P. 9th Cir.

                                                                                     39109160v7                                   -4-
                                                                                Case: 19-30088    Doc# 2403       Filed: 06/05/19 Entered: 06/05/19 14:35:11           Page 4 of
                                                                                                                               9
                                                                                 1   2009); In re Roger, 539 B.R. 837, 844 (C.D. Cal. 2015).
                                                                                 2            To facilitate that inquiry, courts in the Ninth Circuit have adopted the “Curtis factors,”6 see
                                                                                 3
                                                                                     In re Kronemyer, 405 B.R. at 921, which the Debtors cited in the Utility Motion. As explained in
                                                                                 4
                                                                                     more detail below, all the relevant Curtis factors that the Debtors identified as weighing in favor of
                                                                                 5
                                                                                     granting the Utility Motion weigh in favor of granting this Motion. See infra Arg. II. The Curtis
                                                                                 6

                                                                                 7   factors, however, are nonexclusive, see In re Kronemyer, 405 B.R. at 921, and the Court is not

                                                                                 8   required to give them all equal weight, see In re Baleine, LP, No. BK 13-27610 MH, 2015 WL

                                                                                 9   5979948, at *7 (C.D. Cal. Oct. 13, 2015); In re Roger, 539 B.R. at 845.
                                                                                10            Under the circumstances here, the most important factor is the balance of the harms. 7
                                                                                11
T ROUTMAN S ANDERS LLP




                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                     6
                                                                                       The court in In re Curtis, 40 B.R. 795, 799–800 (Bankr. D. Utah 1984) listed the following factors as potentially
                                                                                13   relevant to determining whether stay relief should be granted to allow litigation to continue outside the bankruptcy
                                                                                     court:
                                                                                14
                                                                                              (1) Whether the relief will result in a partial or complete resolution of the issues.
                                                                                15            (2) The lack of any connection with or interference with the bankruptcy case.
                                                                                              (3) Whether the foreign proceeding involves the debtor as a fiduciary.
                                                                                16            (4) Whether a specialized tribunal has been established to hear the particular cause of action
                                                                                              and whether that tribunal has the expertise to hear such cases.
                                                                                17            (5) Whether the debtor's insurance carrier has assumed full financial responsibility for
                                                                                              defending the litigation.
                                                                                18            (6) Whether the action essentially involves third parties, and the debtor functions only as a
                                                                                              bailee or conduit for the goods or proceeds in question.
                                                                                19            (7) Whether the litigation in another forum would prejudice the interests of other creditors,
                                                                                              the creditor's committee and other interested parties.
                                                                                20            (8) Whether the judgment claim arising from the foreign action is subject to equitable
                                                                                              subordination under Section 510(c).
                                                                                21            (9) Whether movant's success in the foreign proceeding would result in a judicial lien
                                                                                              avoidable by the debtor under Section 522(f).
                                                                                22            (10) The interests of judicial economy and the expeditious and economical determination
                                                                                              of litigation for the parties.
                                                                                23            (11) Whether the foreign proceedings have progressed to the point where the parties are
                                                                                              prepared for trial.
                                                                                24            (12) The impact of the stay and the “balance of hurt.”

                                                                                25   Id. (citations omitted).

                                                                                26   7
                                                                                      While generally, other factors may be more important, based on the facts of the instant case, the Court should
                                                                                     consider the relative harms as being most important. See Wright v. Blythe (In re Blythe), Nos. 02-40898-DML-7, 02-
                                                                                27   4141, 02-4142, 2002 Bankr. LEXIS 1974, at *12 (Bankr. N.D. Tex. Dec. 18, 2002) (stating that balance of harms
                                                                                     was perhaps most important factor).
                                                                                28

                                                                                     39109160v7                                        -5-
                                                                                Case: 19-30088        Doc# 2403        Filed: 06/05/19 Entered: 06/05/19 14:35:11                       Page 5 of
                                                                                                                                    9
                                                                                 1   Because there is a significant disparity between the potential harm to the Debtors if stay relief is
                                                                                 2   granted and the potential harm to Con Edison if stay relief is denied, the Court should grant Con
                                                                                 3
                                                                                     Edison’s Motion for that reason alone.
                                                                                 4
                                                                                     I.       The “obvious unfairness” of allowing the Utility to commence and prosecute an appeal
                                                                                 5            of the FERC Orders when the automatic stay would bar Con Edison and other parties
                                                                                              from participating in that appeal is sufficient cause for this Court to grant stay relief
                                                                                 6            pursuant to section 362(d)(1) of the Bankruptcy Code.

                                                                                 7            If the Court grants the Utility Motion but does not enter an order granting Con Edison’s

                                                                                 8   comparable relief, then Con Edison will be irreparably harmed because the automatic stay will
                                                                                 9
                                                                                     preclude Con Edison from exercising its ability to intervene and participate in any appeal of the
                                                                                10
                                                                                     FERC Orders.8 Courts have identified the “obvious unfairness” of when, as described in the
                                                                                11
                                                                                     scenario above, “a debtor is allowed to appeal an adverse judgment rendered in an action against
T ROUTMAN S ANDERS LLP




                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                     the debtor, yet, at the same time, the automatic stay would prevent a creditor from doing the same.”
                                                                                13

                                                                                14   In re Paxton, 596 B.R. 686, 695–96 (Bankr. N.D. Cal. 2019); cf. In re Den Beste, No. 10-13558,

                                                                                15   2012 WL 2061402, at * 1 (Bankr. N.D. Cal. June 6, 2012) (determining that non-debtor/appellee
                                                                                16   was not precluded from defending herself when debtor/appellant violated the automatic stay by
                                                                                17
                                                                                     prosecuting appeal). Simply put, the automatic stay “is intended to be a shield protecting debtors
                                                                                18
                                                                                     and their estates, and should not be used as a sword for their enrichment.” In re Rivera, 345 B.R.
                                                                                19
                                                                                     229, 237 (Bankr. E.D. Cal. 2005) (citation and internal quotation marks omitted). Therefore, the
                                                                                20
                                                                                21   Court should grant Con Edison stay relief (or deny the Utility Motion) to level the playing field.

                                                                                22   Con Edison submits that the same relief should be granted to other interested parties that satisfy the

                                                                                23   U.S. Court of Appeals’ standards to permit intervention in the appeal. Allowing one party to appeal
                                                                                24   the FERC Orders while precluding other parties that would, but for the automatic stay, have the
                                                                                25
                                                                                     right to participate in the appeal would be legally flawed under this standard. By seeking this relief,
                                                                                26

                                                                                27   8
                                                                                       And unlike the Debtors, who seem to think it is better to beg for forgiveness than ask for permission, Con Edison
                                                                                     first seeks stay relief before moving to intervene in any appeal.
                                                                                28

                                                                                     39109160v7                                       -6-
                                                                                Case: 19-30088       Doc# 2403        Filed: 06/05/19 Entered: 06/05/19 14:35:11                     Page 6 of
                                                                                                                                   9
                                                                                 1   Con Edison seeks to promote judicial efficiency so that other parties are not forced to move
                                                                                 2   separately.
                                                                                 3
                                                                                             In the FERC Proceedings, Con Edison was an intervenor9 and, if the FERC Orders are
                                                                                 4
                                                                                     overturned or modified, Con Edison’s PPAs may be in jeopardy (as explained more fully in the
                                                                                 5
                                                                                     PPA Counterparties’ Opposition to Debtors’ Motion for Preliminary Injunction, Adv. Pro. No. 19-
                                                                                 6

                                                                                 7   03003 [Doc. No. 99]). Clearly then, any appeal of the FERC Orders will directly affect Con Edison.

                                                                                 8   Indeed, when the Debtors omitted Con Edison from the Adversary Proceeding, Con Edison moved

                                                                                 9   this Court to intervene. By granting Con Edison’s motion, the Court recognized Con Edison’s and
                                                                                10   the other PPA Counterparties’ interests in the matter. Now, if the stay is not lifted for Con Edison,
                                                                                11
                                                                                     it will, in effect, deprive Con Edison due process.
T ROUTMAN S ANDERS LLP




                                                                                12
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                             In contrast, granting Con Edison stay relief will not harm the Debtors, who themselves
                                                                                13
                                                                                     sought relief from the automatic to litigate an appeal of the FERC Orders in another forum. The
                                                                                14

                                                                                15   Debtors even state in the Utility Motion that they desire “to ensure that the rights of all parties—

                                                                                16   the Utility as well as FERC and certain PPA Counterparties—are preserved on appeal.” See Utility

                                                                                17   Motion at 10. Moreover, the Debtors’ discussion of the 12th factor (the “balance of hurt”) is
                                                                                18
                                                                                     predicated, in part, on its view that its “rights to judicial review of the FERC Orders should not be
                                                                                19
                                                                                     impeded by the automatic stay and there is no apparent harm to FERC or the PPA Counterparties.”
                                                                                20
                                                                                     See id. at 7. For all that to be true, the Debtors should have no objection to the Court granting Con
                                                                                21
                                                                                     Edison stay relief to participate in the FERC appeal and related proceedings.
                                                                                22

                                                                                23           Therefore, the balance of the harms tips heavily in Con Edison’s favor, and this alone

                                                                                24   justifies granting Con Edison stay relief to participate in any appeal of the FERC Orders.
                                                                                25

                                                                                26

                                                                                27
                                                                                     9
                                                                                      Although Con Edison was granted intervenor status in the FERC Proceedings, it must move to intervene in any
                                                                                28   appeal of the FERC Orders.

                                                                                     39109160v7                                      -7-
                                                                                Case: 19-30088      Doc# 2403        Filed: 06/05/19 Entered: 06/05/19 14:35:11                  Page 7 of
                                                                                                                                  9
                                                                                 1   II.     Relief from the stay to intervene and participate in an appeal of the FERC Orders, if
                                                                                             filed, is appropriate for the same reasons the Debtors cite in support of the Utility
                                                                                 2           Motion.

                                                                                 3           The other relevant Curtis factors that courts assess to determine whether the stay should be
                                                                                 4   lifted to resume litigation in another forum also militate in favor of granting Con Edison relief from
                                                                                 5
                                                                                     the automatic stay.
                                                                                 6
                                                                                             For example, if the Court grants stay relief, doing so will have no impact whatsoever on the
                                                                                 7
                                                                                     bankruptcy cases (see factor 2) or the interests of creditors and other parties (see factor 7) because
                                                                                 8

                                                                                 9   the Court will have previously or simultaneously granted the Utility Motion. In so ruling, any

                                                                                10   negative effects, to the extent there would be any, would be attributable to the Utility obtaining stay

                                                                                11   relief and taking the appeal of the FERC Orders. Stated differently, if the Debtors are successful in
T ROUTMAN S ANDERS LLP




                                                                                12   obtaining stay relief and choose to appeal the FERC Orders, then the appeal will move forward,
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                13
                                                                                     regardless of whether Con Edison obtains stay relief to intervene. Assuming the Utility Motion is
                                                                                14
                                                                                     granted, no further effects should follow if this Motion is granted. (And if the Debtors are not
                                                                                15
                                                                                     successful, then Con Edison’s Motion is moot.)
                                                                                16

                                                                                17            Likewise, as the Debtors correctly note, Congress gave the federal circuit courts of appeal

                                                                                18   exclusive jurisdiction to review FERC Orders (once rehearing from FERC has been denied). See

                                                                                19   16 U.S.C. § 825l(b). So clearly those courts have the “expertise to hear such cases” (see factor 4).
                                                                                20
                                                                                     Indeed, they are the only courts authorized to hear such cases and, therefore, are a “specialized
                                                                                21
                                                                                     tribunal” of sorts (see id.). For this same reason, judicial economy is best served by allowing Con
                                                                                22
                                                                                     Edison to obtain stay relief and intervene in any appeal.
                                                                                23
                                                                                             If the Court finds, after application of the Curtis factors, that there is cause to lift the stay
                                                                                24

                                                                                25   to allow the Utility to pursue an appeal of the FERC Orders, then it must also find that there is

                                                                                26   cause to lift the stay to allow Con Edison to intervene and participate in that appeal. There is no
                                                                                27   reason why the application of the Curtis factors here would lead to a different result. Indeed, the
                                                                                28

                                                                                     39109160v7                                    -8-
                                                                                Case: 19-30088     Doc# 2403       Filed: 06/05/19 Entered: 06/05/19 14:35:11              Page 8 of
                                                                                                                                9
                                                                                 1   case here is more compelling because the appeal will already be in progress when Con Edison
                                                                                 2   moves to intervene in it. Therefore, Con Edison is entitled to relief from the automatic stay for
                                                                                 3
                                                                                     cause to protect its rights in any appeal of the FERC Orders.
                                                                                 4

                                                                                 5                                             CONCLUSION

                                                                                 6           For the foregoing reasons, the Court should enter an order granting the Motion and

                                                                                 7   awarding any further relief that is just and proper.
                                                                                 8

                                                                                 9
                                                                                     Dated: June 5, 2019                               TROUTMAN SANDERS LLP
                                                                                10                                                     By: /s/ Hugh M. McDonald

                                                                                11                                                     Hugh M. McDonald (admitted pro hac vice)
                                                                                                                                       Jonathan D. Forstot (admitted pro hac vice)
T ROUTMAN S ANDERS LLP




                                                                                12                                                     875 Third Avenue
                                                     N E W Y O R K , NY 10022
                         875 T H I R D A V E N U E




                                                                                                                                       New York, NY 10022
                                                                                13                                                     Telephone: (212) 704-6000
                                                                                                                                       hugh.mcdonald@troutman.com
                                                                                14                                                     jonathan.forsot@troutman.comn

                                                                                15                                                     -and-

                                                                                16                                                     TROUTMAN SANDERS LLP
                                                                                                                                       Gabriel Ozel
                                                                                17                                                     11682 El Camino Real, Suite 400
                                                                                                                                       San Diego, CA 92130-2092
                                                                                18                                                     Telephone: (858) 509-6000
                                                                                                                                       gabriel.ozel@troutman.com
                                                                                19                                                     Attorneys for Consolidated Edison
                                                                                                                                       Development, Inc.
                                                                                20
                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     39109160v7                                   -9-
                                                                                Case: 19-30088    Doc# 2403       Filed: 06/05/19 Entered: 06/05/19 14:35:11         Page 9 of
                                                                                                                               9
